DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 11, 2021.  These drawings are not approved because the cross hatching to indicate the conductor and insulative materials is improper.  Specifically, the cross hatching to indicate the insulation and jacket materials should be denoted by the thermoplastic cross hatching shown below and the conductors and barrier layer should be denoted by the metallic conductor cross hatching shown below The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  
Jacket and insulative materials	Conductors and Barrier layers
as denoted in the specification	as denoted in the specification

    PNG
    media_image1.png
    114
    187
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    115
    201
    media_image2.png
    Greyscale

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordin et al (Pat Num 9,159,471, herein referred to as Nordin).  Nordin discloses a telecommunication cable (Figs 1-17) which enhances the attenuation of crosstalk associated with the cable (Col 1, lines 18-20).  Specifically, with respect to claim 1, Nordin discloses a telecommunications cable (22, Fig 1) comprising a plurality of twisted pairs of insulated conductors (26) extending substantially along a longitudinal axis of the telecommunications cable (22, Col 3, lines 19-28),  a separator (28), wherein the separator (28) separates each of the plurality of twisted pairs of insulated conductors (26),  a first jacket (30),  a second jacket (33) and one or more barriers (34), wherein the one or more barriers (34) are positioned between the first jacket (30) and the second jacket (33), and wherein the one or more barriers (34) partially surround the first jacket (30, Col 3, lines 19-28, Fig 2).  With respect to claim 2, Nordin discloses that the one or more barriers (34) may be placed longitudinally between the first jacket (30) and the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nordin (Pat Num 9,159,471).  Nordin discloses a telecommunication cable (Figs 1-17) which enhances the attenuation of crosstalk associated with the cable (Col 1, lines 18-20), as disclosed above with respect to claim 1.  With respect to claim 9, Nordin discloses a telecommunications cable (22, Fig 1) comprising a first jacket (30) and a second jacket (33) extending substantially along a longitudinal axis of the +0.4mm (i.e. 10 mils=0.254mm, Col 3, lines 20-25) and the outer jacket (33) having a thickness of 0.5+0.4mm (i.e. =15 mils=0.381mm, Col 3, lines 50-53).
	While Nordin discloses that the one or more barriers are made of Polyester-Aluminum Polyester (PET-AL-PET) material (Col 5, lines 4-20), and the twisted pair conductors (26) comprising an insulation layer (Fig 2), Nordin doesn’t necessarily disclose the barriers are made of the Polyester-Aluminum Polyester (PET-AL-PET), wherein the Polyester-Aluminum Polyester (PET-AL-PET) material has a first material layer, a second material layer, and a third material layer, wherein the first material layer has a thickness in a range of about 12 micron + 5 micron, wherein the second material layer has a thickness in a range of about 25 micron + 10 micron, wherein the third material layer has a thickness in a range of about 12 micron + 5 micron (claim 4), nor the one or more barriers has a width of at least 5 millimeter (claims 5 & 9), nor the plurality of twisted pairs of insulated conductors comprises an insulation layer, wherein the insulation layer is made of a material selected from a group of fluoropolymer and polyolefin (claim 6), nor the first and second jacket being made of a material selected from a group consisting of low smoke halogen material, PVC, or other polymer material (claim 9).
In re Aller, 105 USPQ 233.
	With respect to claim 6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulation of the twisted pairs of the telecommunication cable to be made of a group of fluoropolymer and polyolefin, such as FEP and the first and second jackets being PVC,  since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nordin (Pat Num 9,159,471) in view of Gareis (Pat Num 9,748,022).  Nordin discloses a telecommunication cable (Figs 1-17) which enhances the attenuation of crosstalk associated with the cable (Col 1, lines 18-20).  With respect to claim 7, Nordin discloses .
	However, Nordin doesn’t necessarily disclose the wherein the first separator arm and the second separator arm are positioned perpendicular to each other, wherein the first separator arm and the second separator arm of the separator comprises a cylindrical section, and two triangular sections, wherein the cylindrical section, and the two triangular sections form a dumbbell shape structure, wherein the two triangular sections have a piranha teeth like structure on an edge extending along the length of the telecommunications cable (claim 7), nor the consecutive teeth of the piranha teeth like structure on the edge of the two triangular sections has a distance in a range of about 0.10 millimeter to 1.09 millimeter, wherein the piranha teeth like structure on the edge of the two triangular sections has a height in a range of about 0.09 millimeter to 0.8 millimeter (claim 8).
	 Gareis teaches a separator (308, Figs 3B) that overcomes signal velocity impairments in a cable to reduce skin effect (Col 2, lines 5-10).  Specifically, with respect to claim 7, Gareis teaches a separator (308) comprising a first separator arm  (top 320) and the second separator arm (bottom 320) are positioned perpendicular to each other (Fig 3B), wherein the first separator arm (top 320) and the second separator 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the separator of Nordin to comprise the separator shape configuration as taught by Gareis because Gareis teaches that such a configuration provides a separator (308, Figs 3B) that overcomes signal velocity impairments in a cable to reduce skin effect (Col 2, lines 5-10).
	With respect to claim 7,  it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the separator of modified Nordin to comprise the two triangular sections have a piranha teeth like structure on an edge extending along the length of the telecommunications cable
since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
	With respect to claim 8, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the separator of modified Nordin to comprise the consecutive teeth of the piranha teeth like structure on the edge of the two triangular sections has a distance in a range of about 0.10 millimeter to 1.09 millimeter, wherein the piranha teeth like structure on the edge of the two triangular sections has a height in a range of about 0.09 millimeter to 0.8 millimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233.


Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive. Specifically, the applicant argues the following
A)	Nordin nor Gareis fail to disclose any aspect relating to “the one or more 			barriers being positioned between the first and second jacket, wherein the 			one or more barrier partially surrounds the first jacket.
B)	Nordin and Gareis fail to disclose any aspect relating to “the first
	separator arm and the second separator arm of the separator comprises a 		cylindrical section, and two triangular sections, wherein the cylindrical 			section, and the two triangular sections form a dumbbell shape structure, 			wherein the two triangular sections have a piranha teeth like structure on 			an edge extending along the length of the telecommunications cable.
C)	Applicant further submits that Nordin and Gareis fail to disclose any 			aspect relating to “the first jacket and the second jacket are made of a 			material selected from a group consisting of low smoke zero halogen 			material, polyvinyl chloride material, and any other polymer material, 			wherein one or more barriers are positioned between the first jacket and 			the second jacket, wherein the one or more barriers have a width of at 			least 5 millimeter.”

E)	Nordin further does not disclose that the first separator arm and the 			second separator arm has a length in a range of about 5.8 millimeters + 			0.6 millimeter.
F)	Nordin further does not disclose that the first separator arm and the 			second separator arm of the separator comprise a cylindrical section 			denoted as Cl, and two triangular sections of the first separator arm and 			the second separator arm are characterized by a width W of triangular 			portion and a wing thickness denoted as Tl and T2.
G)	Nordin further does not disclose that the two triangular sections have a 			piranha- like structure on an edge extending along the length of the 				telecommunications cable.
H)	Nordin further does not disclose that the consecutive teeth of the piranha 			teeth-like structure on the edge of the two triangular sections have a 			distance in a range of about 0.10 millimeter to 1.09 millimeter.
I)	Nordin further does not disclose that the piranha teeth like structure on the 		edge of the two triangular sections has a height in a range of about 0.09 			millimeter to 0.8 millimeter.


K)	Nordin further does not disclose that the separator has the thickness T3 in 		a range of about 0.4 millimeter -0.3 and 0.4mm + 0.5 mm.
L)	Nordin further does not disclose that the two triangular sections of the first 			separator arm and the second separator arm have a wing thickness T1 & 			T2 of about 0.4 millimeters.
M)	Nordin further does not disclose that the piranha shaped teeth, also known 		as the grooved edges, are distributed longitudinally along the length of the 		separator.
N)	Nordin further does not disclose that the first jacket and the second jacket 			have a thickness in a range of about 0.4 + 0.2 millimeter.
O)	Nordin further does not disclose that the first jacket and the second jacket 			are made of a material selected from a group consisting of low smoke 			zero halogen material, polyvinyl chloride material, and any other polymer 			material.
P)	Nordin further does not disclose that one or more barriers have a width of 			at least 5 millimeter.
Q)	Nordin further does not disclose a telecommunications cable with piranha 			separator and a twin jacket with special barrier for reduction of cable 			diameter, wherein the special barrier is positioned between the first jacket 			and the second jacket that surrounds a portion of the first jacket and 	
R)	Nordin further does not disclose that the one or more barriers partially 			surround the first jacket and the one or more barriers result in a gap 			between the first jacket and the second jacket, wherein the one or more 			barriers are a non-overlapping barrier, and therefore, the instant invention 			is not anticipated by Nordin.
S)	Gareis, in its entirety, does not disclose one or more barriers positioned 			between a first jacket and a second jacket partially surrounding the first 
	jacket.
T)	Gareis further does not disclose that the first separator arm and the 			second separator arm of the separator comprise a cylindrical section, and 			two triangular sections forming a dumbbell-shaped structure.
U)	Gareis further does not disclose that the first separator arm and the 			second separator arm has a length in a range of about 5.8 millimeters + 			0.6 millimeter.
V)	Gareis further does not disclose that the first separator arm and the 			second separator arm of the separator comprise a cylindrical section 			denoted as Cl, and two triangular sections of the first separator arm and 			the second separator arm are characterized by a width W of triangular 			portion and a wing thickness denoted as Tl and T2.

X)	Gareis further does not disclose that the consecutive teeth of the piranha 			teeth-like structure on the edge of the two triangular sections have a 			distance in a range of about 0.10 millimeter to 1.09 millimeter.
Y)	Gareis further does not disclose that the piranha teeth like structure on the 		edge of the two triangular sections has a height in a range of about 0.09 			millimeter to 0.8 millimeter.
Z)	Gareis further does not disclose that the separator has a triangular portion 		which has the width W in a range of about 1.5 millimeter + 0.6 millimeter.
AA)	Gareis further does not disclose that the separator has the thickness T3 in 		a range of about 0.4 millimeter -0.3 and 0.4mm + 0.5 mm.
BB)	Gareis further does not disclose that the two triangular sections of the first 			separator arm and the second separator arm have a wing thickness T1 & 			T2 of about 0.4 millimeters.
CC)	Gareis further does not disclose that the piranha shaped teeth, also known 		as the grooved edges, are distributed longitudinally along the length of the 		separator.
DD)	Gareis further does not disclose that the first jacket and the second jacket 			have a thickness in a range of about 0.4 + 0.2 millimeter.
EE)	Gareis further does not disclose that the first jacket and the second jacket 			are made of a material selected from a group consisting of low smoke 	
FF)	Gareis further does not disclose that one or more barriers have a width of 			at least 5 millimeter.
GG)	Gareis further does not disclose a telecommunications cable with piranha 			separator and a twin jacket with special barrier for reduction of cable 			diameter, wherein the special barrier is positioned between the first jacket 			and the second jacket that surrounds a portion of the first jacket and 			wherein the two triangular sections of the piranha separator have piranha 			teeth like structure on its edge extending along the length of the 				telecommunications cable.
HH)	Gareis further does not disclose that the one or more barriers partially 			surround the first jacket. The one or more barriers result in a gap between 			the first jacket and the second jacket, wherein the one or more barriers are 		a non-overlapping barrier, wherein the non overlapping barrier gives the 			low unbalanced capacitance and reduction of the material usage.
II)	Nordin and Gareis fail to disclose a telecommunications cable that has a 			specially designed twin jacket structure with a barrier which provides 			protection against crosstalk from surrounding cables at all frequency 			ranges. The twin jacket results in an increase in distance of the jacket 			from the conductor pairs of the same cable and from the surrounding 			cables. In addition, the twin jacket restricts movement of pairs inside the 			cable. Moreover, the twin jacket with the barrier provides firm packing of 	
With respect to arguments A, Q, R, S, GG, & HH, the examiner respectfully traverses.  While the applicant is correct in stating that Nordin teaches the cable comprising a barrier tape 32 comprising first barrier layer 35 comprising conductive segments 34 separated by gaps 36 and a second barrier layer 37 comprising conductive segments 38 separated by gaps 38, wherein an insulative layer 42 separating the first barrier layer 35 from the second barrier layer 37, wherein the conductive segments 34 and conductive segments 38 are staggered to overlap the respective gaps 36 & 38 (Col 3, lines 30-48), Nordin clearly doesn’t limit the embodiments to this configuration.  Specifically, Nordin clearly also teaches that the some of the gaps may be uncovered.  Specifically, Nordin teaches in Column 6, lines  62-67, 

    PNG
    media_image3.png
    99
    312
    media_image3.png
    Greyscale

also teaches that the barrier tape (32) may comprise just one barrier layer 35 comprising a plurality of gaps 36.  Specifically, Nordin teach in Columns 4-5, lines 62-67 & 1-3, respectively, 

    PNG
    media_image4.png
    84
    317
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    61
    310
    media_image5.png
    Greyscale


If the barrier tape (32) has a single barrier layer (35) comprising conductive portions (37) separated by gaps 36 without an overlapping second barrier layer (37) overlapping the gaps, then the conductive portions (37) would also be wrapped around the conductors having discontinuous portions formed by the gaps 36, and thus partially surrounding the first jacket (30), as shown in Figure 2.  
	In light of the teachings of Nordin, the examiner respectfully submits that Nordin clearly teaches the one or more barrier (34) partially surround the first jacket (30, Col 3, lines 19-28, Fig 2) and therefore anticipates the claimed invention of claim 1.
	With respect to arguments B, D-M, T-Z, AA-CC, and GG, the examiner respectfully traverses.  The examiner has admitted that while Nordin discloses a separator (126) comprising a first arm separator (126) extending a length of the cable 
[AltContent: connector][AltContent: connector][AltContent: connector]		                                    W        C		                                      T1, 2, etc
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image6.png
    559
    682
    media_image6.png
    Greyscale
    			
    PNG
    media_image7.png
    467
    477
    media_image7.png
    Greyscale

Applicant’s claimed invention			          Gareis Figure 3A
In re Aller, 105 USPQ 233.  Given the above stated comments, the examiner respectfully submits that such claimed limitations, based on the teachings of Nordin and Gareis,  it would have been obvious to modify the ends of the separator of Nordin to comprise the first separator arm and the second separator arm are positioned perpendicular to each other, wherein the first separator arm and the second separator arm of the separator comprises a cylindrical section, and two triangular sections, wherein the cylindrical section, and the two triangular sections form a dumbbell shape structure as disclosed above.  
	With respect to argument C, N, O, S, DD, and EE, the examiner respectfully traverses.  With respect to claim 10, Nordin discloses that the inner jacket (30) has a thickness of 0.5+0.4mm (i.e. 10 mils=0.254mm, Col 3, lines 20-25) and the outer jacket (33) having a thickness of 0.5+0.4mm (i.e. =15 mils=0.381mm, Col 3, lines 50-53).  While the examiner has admitted that Nordin clearly doesn’t teach any specific materials of the inner and outer jacket, Nordin clearly illustrates that the jacket material and insulation materials are cross hatched indicating a synthetic resin or plastic (see below). 

    PNG
    media_image8.png
    504
    522
    media_image8.png
    Greyscale

Specifically, synthetic resin or plastics, such as polymers, thermoplastic materials are commonly utilized as cable jackets and insulation.  Nordin clearly denotes such by the cross hatching indicating the inner and outer jacket material, as well as the insulation.  While Nordin doesn’t necessarily state any of them, such a modification would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulation of the twisted pairs of the telecommunication cable to be made of a group of fluoropolymer and polyolefin, such as FEP and the first and second jackets being PVC,  since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Secondly, Gareis clearly teaches a communication cable (Fig 3A) comprising a separator (301) separating conductors (302a-d), which are insulated by an insulator (304), wherein the cable (300) comprises an inner jacket (306) and an outer jacket (312), wherein a barrier layer (i.e. shield layer) may be placed in between the inner and outer jackets (306 & 312, respectively), wherein the inner and outer jacket materials (306 & 312) may be selected from the group consisting of low smoke zero halogen material (i.e. HDPE, PP), polyvinyl chloride material (i.e. PVC), and any other polymer material (i.e. FEP, PTFE, etc, Col 9, lines 59-67) and the insulator (304) being made of fluoropolymer, i.e. FEP,  Col 9, lines 1-4 & 
	With respect to arguments P & FF, the examiner respectfully traverses. While Nordin discloses that the one or more barriers are made of Polyester-Aluminum Polyester (PET-AL-PET) material (Col 5, lines 4-20), Nordin doesn’t necessarily disclose the barrier layer having a width of at least 5mm.  However, based on the teachings of Nordin and Gareis, and the general knowledge of the art of cables, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the telecommunications cable of Nordin to comprise the barriers are made of the Polyester-Aluminum Polyester (PET-AL-PET), wherein the Polyester-Aluminum Polyester (PET-AL-PET) material has a first material layer, a second material layer, and a third material layer, wherein the first material layer has a thickness in a range of about 12 micron + 5 micron, wherein the second material layer has a thickness in a range of about 25 micron + 10 micron, wherein the third material layer has a thickness in a range of about 12 micron + 5 micron, or one or more barriers has a width of at least 5 millimeter (claim 5), or the first and the second jacket having thickness of 0.5+0.4mm, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.
	With respect to argument II, the examiner respectfully traverses.  Specifically, clearly it is well known in the art of cables, that separators are utilized to space and isolate the conductor pairs from each other, while reducing cross talk.  Clearly, Nordin and Gareis, along with other cited prior art references teach such.  While some of the characteristics that the applicant is citing as not being taught by the Nordin and Gareis reference, are inherently taught.  Specifically,  the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Secondly, Nordin and Gareis clearly teaches a telecommunications cable (Fig 2 of Nordin & Fig 3A of Gareis) that has a specially designed twin jacket structure with a barrier which provides protection against crosstalk (i.e. inner and outer jackets having a barrier in between, (Col 5, lines 34-38 of Nordin & Col 7, lines 23-24 of Gareis) from surrounding cables at all frequency ranges (Col 4, lines 30-36 of Nordin & Col 2, lines 5-15 of Gareis). Nordin and Gareis clearly teach that utilizing the twin jacket results in an increase in distance of the jacket from the conductor pairs of the same cable and from the surrounding cables (Col 8, lines 35-40 of Nordin, Col 3, lines 46-53 of Gareis). Nordin and Gareis clearly teach that the twin jacket restricts movement of pairs inside the cable, wherein the twin jacket with the barrier provides firm packing of bunched pairs inside the cable, wherein the twin jacket with the barrier supports the alignment of separator with pairs (as shown in Fig 2 of Nordin, Fig 3A of Gareis). Nordin clearly In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Clearly, based on all of the comments above, the 35 USC 102(a)(1) rejection of claims 1-3 and the 35 USC 103(a) rejection of claims 4-10 are proper and just.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose cables comprising separators having piranha outer surfaces.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
January 14, 2022